Citation Nr: 0606027	
Decision Date: 03/02/06    Archive Date: 03/14/06

DOCKET NO.  02-08 765A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an increased rating for post-traumatic 
osteoarthritis of the lumbar spine with degenerative disc 
disease at L5-S1, currently rated as 20 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1952 to January 
1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Albuquerque, New Mexico, which denied an increased 
rating for post-traumatic osteoarthritis of the lumbar spine, 
currently rated as 20 percent disabling.  The veteran and his 
representative appeared before a Decision Review Officer at a 
hearing at the RO in July 2002.  A transcript of this hearing 
was accepted as a substantive appeal, in lieu of a VA Form 9 
or correspondence.  The veteran only indicated 
dissatisfaction with the 20 percent rating for his lumbar 
spine; so this is the only claim before the Board.  See AB v. 
Brown, 6 Vet. App. 35 (1993).  

In January 2004, the Board remanded this case for additional 
development, which subsequently was accomplished; thus, this 
case is properly before the Board.

The Board noted in the previous remand that the veteran 
testified regarding separate service connection claims for 
scoliosis and leg length discrepancy in the July 2002 
hearing, and referred these issues to the RO.  


FINDINGS OF FACT

The veteran's lumbar spine disability is currently manifested 
by complaints of pain, weakness, stiffness, periods of flare-
ups, and functional impairment due to pain, as well as 
objective evidence of muscle spasm, significant limitation of 
motion including limitation on forward bending in a standing 
position and loss of lateral motion, and x-ray findings of 
advanced degenerative disc disease.


CONCLUSION OF LAW

The criteria for a 40 percent rating, but no higher, for a 
lumbar spine disability are met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.71a, Diagnostic Codes 5003, 5285, 5286, 
5289, 5292, 5293, 5295 (2002 & 2003); Diagnostic Codes 5003, 
5235-5243, 3.321 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that notice, as required by 38 U.S.C. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

The RO provided the veteran with a copy of the appealed June 
2001 rating decision, June 2002 statement of the case (SOC), 
and August 2002 and June 2005 supplemental statements of the 
case (SSOC's) that discussed the pertinent evidence, and the 
laws and regulations related to an increased claim for a 
lumbar spine disability.  These documents essentially 
notified the veteran of the evidence needed to prevail on his 
claim.

In addition, in February 2004 and October 2004 letters, the 
RO notified the veteran of the evidence needed to 
substantiate his claim, and offered to assist him in 
obtaining any relevant evidence, and requested that he submit 
any evidence in his possession.  These letters gave notice of 
what evidence the veteran needed to submit and what evidence 
VA would try to obtain.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

In light of the foregoing, the Board finds that the rating 
decision, SOC, SSOC's, and notice letters dated in February 
2004 and October 2004 complied with the specific requirements 
of Quartuccio (identifying evidence to substantiate the 
claims, the relative duties of VA and the claimant to obtain 
evidence, and affording him an opportunity to submit all 
pertinent evidence pertaining to his claims that he might 
have); and Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice).

The CAVC previously held in part in Pelegrini, supra, that 
notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the June 2001 rating decision, the RO denied 
the veteran's increased rating claim for a lumbar spine 
disability.  In February 2004 and October 2004, the RO 
provided notice to the veteran regarding what information and 
evidence was needed to substantiate his claim on appeal, and 
clarified what information and evidence must be submitted by 
the veteran, and what information and evidence would be 
obtained by VA.    

The CAVC most recently held, however, that even when notice 
is not provided prior to the initial unfavorable decision by 
the AOJ on the appellant's claim, as required by Pelegrini, 
supra, this deficiency is not prejudicial to the appellant 
when subsequent VA actions "essentially cured the error in 
the timing of notice."  Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).  While the notice provided to the veteran in 
February 2004 and October 2004 was not given prior to the 
first AOJ adjudication of the claim, the subsequent VA 
letters corrected any procedural errors.  The notice was 
provided by the AOJ prior to the second transfer and 
certification of the veteran's case to the Board, and the 
content of the notice complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Thus, any 
defect with respect to the timing of the notice requirement 
was non-prejudicial, and VA's duty to notify the veteran has 
been satisfied.

VA also must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In the present case, the evidence includes service medical 
records.  The veteran notified VA in February 2001 of private 
treatment he had received for his back.  In April 2001, the 
RO requested the identified treatment records from the 
private medical facility, but did not receive a response.  
The RO notified the veteran of its request for the records 
and that it ultimately was his responsibility to ensure VA 
received the information; but the veteran did not respond.  
In February 2004, the RO again notified the veteran that it 
had previously requested the private treatment records but 
had not received a response and requested the veteran to 
obtain the records or provide another authorization for 
consent.  The veteran again did not respond.  The CAVC has 
held that the duty to assist "is not always a one-way 
street" and that, "[i]f a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190 
(1991), at 193.  Based on the above, the Board finds that 
reasonable efforts have been made to obtain all available 
evidence.  Moreover, there are no additional medical 
treatment records necessary to proceed to a decision in this 
case.

In addition, for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  
Here, VA provided VA medical examinations in February 2001 
and November 2004, and the examiners rendered considered 
medical opinions regarding the pertinent issues in this 
matter.    

Upon a review of the claims folder, the Board finds that the 
veteran and his representative were notified of the evidence 
and information necessary to substantiate his increased 
rating claim; were notified of the respective 
responsibilities of VA and himself as it pertained to who was 
responsible for obtaining such evidence; and also were 
notified to submit all relevant evidence he had to the RO.  
Additionally, the Board is satisfied that all relevant facts 
have been adequately developed to the extent possible; no 
further assistance to the veteran in developing the facts 
pertinent to the issue of increased ratings is required to 
comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 
5103A; 38 C.F.R. § 3.159.

Analysis

The RO originally granted service connection for 
osteoarthritis of the lumbar spine in February 1968, 
assigning a 10 percent rating effective October 11, 1967.  In 
September 1969, the RO granted an increased rating of 20 
percent for traumatic osteoarthritis of the lumbar spine and 
dorsal spine, effective June 25, 1969.

In January 2001, the veteran filed an increased rating claim 
for his back problems, indicating that his disability was 
getting progressively worse.  In later statements and 
testimony, he specified that with some movements, he would 
feel a sharp pain in his back and that his back would go out 
so that he could not move.  He stated that he would then have 
to put on his back brace and take it easy for a few days.  He 
noted that he wore the back brace almost every day and also 
used a TENS unit.  He also noted that he has to have very 
careful movements, like when getting up from a chair.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where entitlement to compensation has already been 
established and an increased disability rating is at issue, 
the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

During the pendency of this appeal, multiple revisions were 
made to the Schedule for Rating Disabilities for 
intervertebral disc syndrome.  Effective September 23, 2002, 
the criteria for adjudicating intervertebral disc syndrome 
was revised.  See 67 Fed. Reg. 54345-54349 (Aug. 22, 2002) 
(codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293).  
Furthermore, on September 26, 2003, the rating criteria for 
all spinal disabilities, including intervertebral disc 
syndrome were revised and published in the Federal Register.  
See 66 Fed. Reg. 51454-51458 (Sep 26, 2003) (now codified as 
amended at 38 C.F.R. § 4.71(a), Diagnostic Codes 5235 to 
5243).  

In the June 2005 SSOC, the veteran was provided a copy of the 
revised criteria and the opportunity to submit pertinent 
evidence and/or argument.  In VAOPGCPREC 7-2003, the VA 
General Counsel (GC) held that in Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003), the CAFC overruled Karnas v. 
Derwinski, 1 Vet. App. 308 (1991) (when a statute or 
regulation changes while a case involving the Government and 
a private party is pending, a court must apply whichever 
version of the law is more favorable to the private-party 
litigant.).  The GC concluded that the Karnas rule no longer 
applies in determining whether a statute or regulation 
applies to cases pending when the new provision was enacted 
or issued.

When VA adopted the revised rating schedules pertaining to 
diseases and injuries of the spine and published them in the 
Federal Register, the publication clearly stated an effective 
dates of September 23, 2003 and September 26, 2003, 
respectively.  Because the revised regulations expressly 
stated effective dates and contained no provisions for 
retroactive applicability, it is evident that VA intended to 
apply these regulations only as of the effective date.  
Accordingly, evaluation will be under the amended provisions 
for evaluating disease and injuries of the spine from either 
September 23, 2002 or September 26, 2003.  The "old" rating 
criteria, however, applies to all the evidence of record.  
See VAOPGCPREC 3-2000. 

The veteran's lumbar spine disability is currently rated 
under the "old" criteria for limitation of motion of the 
lumbar spine due to arthritis.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes (DC's) 5010-5292 (2002).  The Board will 
consider whether the veteran can receive a higher rating 
under this diagnostic code, as well as any other potentially 
applicable codes, under both the old and revised criteria.

Traumatic arthritis established by x-ray findings is to be 
evaluated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5010.  Degenerative arthritis 
established by x-ray findings will be evaluated on the basis 
of limitation of motion of the specific joint or joints 
involved.  DC 5003.  When the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, an evaluation of 10 percent is 
applied for each major joint or group of minor joints 
affected by limitation of motion. 

Evaluations for distinct disabilities resulting from the same 
injury may be separately evaluated as long as the 
symptomatology for one condition is not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).  However, 
limitation of motion of the lumbar due to degenerative 
arthritis has been considered and compensated under the 20 
percent evaluation already assigned under the former DC 5292.  
To assign a separate evaluation for limitation of the motion 
of the spine due to degenerative arthritis is similarly not 
permitted under the criteria.  See 38 C.F.R. §§ 4.14 and 
4.71a, DC 5003 and following notes.



a)  Increased rating for the lumbar spine under the "old" 
regulations

A February 2001 VA examination report shows complaints of 
pain, weakness, stiffness, and fatigability in the 
lumbosacral spine.  The veteran had periods of flare-ups 
about once a week, lasting all day and used a TENS unit, 
which was helpful to some extent.  During his periods of 
increased pain, he had to cut down on all his activities, 
including any work at home, which had to be postponed until 
the pain reached a baseline level.  He also had to give up on 
many of the activities he enjoyed, including walking around 
his neighborhood, because of the pain in the back.  Physical 
examination showed lumbosacral spine flexion to 80 degrees; 
extension was to 30 degrees; lateral flexion was to 20 
degrees; and rotation was to 30 degrees.  He experienced pain 
on rising from a flexed position to an upright position.  He 
had only minimal pain at rest, but the pain started as soon 
as range of motion testing was performed.  The examiner found 
it likely that excessive activity or fatigue would limit the 
range of motion more than was measurable that day.  The major 
functional impact, however, was that he had more pain until 
he had rest or analgesics.  Musculature on the back was 
normal.  There were no neurological abnormalities.  He had 
good symmetrical deep tendon reflexes and no sensory 
deficits.  He apparently had normal muscular strength on both 
legs.  The diagnosis was back injury with increasing pain in 
the lumbosacral spine.  X-ray examination revealed extensive 
degenerative changes, as evidenced by disc space narrowing 
and osteophyte formation in the L4-L5.  There was a mild 
compression deformity of the L1 vertebral body of uncertain 
age.  Aortic calcifications also were noted.  The impression 
was extensive degenerative joint disease.

A November 2004 VA examination report shows complaints of 
pain that varied from a two to a seven and was not constant.  
The veteran stated that this caused him problems with regards 
to ambulation and required him to wear a support strap on his 
back similar to a lift belt.  He stated that he was able to 
ambulate almost three blocks but that trying to go more than 
three blocks caused pain to a level, which prevented him from 
moving and required him to sit and rest.  He did not require 
the use of other assistive devices, such as wheelchairs, 
walkers, crutches, or canes.  Physical examination revealed 
forward bending of the lumbar spine to 60 degrees with no 
pain, which the examiner found to be normal.  Backward 
bending was 25 degrees actively and passively and produced 
pain at a level of two.  Side bending was 10 degrees 
bilaterally and produced pain at a level of two in both 
directions.  This was based on a scale of 1 to 10.  Backward 
bending was normal, but side bending was limited to 10 
degrees actively and passively, where normal motion should be 
25 degrees.  Straight leg raising was 80 degrees bilaterally 
and was within normal range.  There was slight discomfort on 
straight leg raising of the extremity at approaching 80 
degrees on the left.  Patrick's or Faber test was negative 
bilaterally.  Patellar reflexes were normoflexive and equal 
on the right.  Achilles reflexes were normal reflexive and 
equal bilaterally.  There was some sensory loss on the 
lateral aspect of the left foot, but on re-evaluation this 
did not appear to be definite.  Most of the spasm appeared to 
be palpable in the para-lumbar muscles, but especially that 
of the lumbosacral junction.  X-ray examination revealed 
osteopenic changes in the lumbar spine.  Degenerative 
findings also were noted throughout the lumbar spine, most 
advanced at L4-L5, where there was a vacuum disc.  The 
diagnoses included advanced degenerative disc disease of the 
lumbar spine.  

The examiner found that clinically, much of the problem 
appeared to be muscular in origin, especially in light of the 
muscle spasm and restricted motion.  On the basis of the x-
rays, there obviously appeared to be advanced degenerative 
disk disease of the lumbar spine, further contributing to his 
pain and limited motion.  It was noted that repetitive motion 
increased the veteran's pain and that his ambulatory capacity 
was markedly impaired because of the degenerative changes, 
limited motion, and muscular spasm in the lumbar area.  

A November 2004 VA brain and spinal cord examination report 
shows normal muscle, bulk, and tone in all limbs.  Percussion 
of the spine revealed mild tenderness at or near midline in 
the mid to lower lumbar region.  On initial sensory testing 
of the back, using a sharp stick, there was a sense of 
decreased sharpness occurring at about L5 or S1 levels.  
Later in the examination, on retest with a pin, there was no 
sensory level, but an inconsistent examination where the 
veteran noted decreased distal sharpness of the pin in 
approximately the lower lumbar and sacral region.  He also 
had increased sharpness of the pin relative to the right in 
the upper lumbar region.  Testing in the upper and lower 
extremities, pin and touch, was intact.  Proprioception also 
was intact in both lower extremities.  On vibratory sensation 
testing, vibration was normal to slightly decreased on the 
right, but decreased in the toes on the left.  On straight 
leg raise testing, the veteran was able to undergo evaluation 
of each leg to near 90 degrees without report of back pain, 
or change upon dorsiflexion of the foot; although on the 
left, the veteran reported knee pain medially on far left leg 
elevation.  The veteran was able to ambulate with adequate 
speed and without obvious antalgic features.  He had slight 
difficulty performing tandem walk, but could heel and toe 
walk and had a negative Romberg.  The impression was evidence 
of musculoskeletal lower back disease with localized pain.  

The examiner found no clear evidence of significant 
neurological impairment, as objective findings, such as 
muscle strength and tone, and deep tendon reflexes were 
intact.  There was no report of bowel or bladder dysfunction, 
and no pain upon straight leg raise testing.  The sensory 
examination was somewhat inconsistent and the examiner found 
that there might be a slight decrease in far distal sensation 
on the left, especially vibration in the foot, and noted that 
patches of lost or decreased pin sensation might be due to 
radicular disease.  The examiner stated that to better define 
the back anatomy, a magnetic resonance imaging of the lumbar 
spine would have greater sensitivity at detecting nerve 
impingement than a plain film; however, the veteran's 
examination did not suggest significant radiculopathy or 
cauda equina syndrome; and the examiner did not feel that 
this was required at this time.  The examiner thus found that 
from a neurological standpoint, any disability suffered was 
strictly due to pain and not to any significant neurological 
dysfunction.

As noted, the veteran's post-traumatic osteoarthritis of the 
lumbar spine with degenerative disc disease at L5-S1 is 
currently rated as 20 percent disabling under 38 C.F.R. 
§ 4.71a, DC 5292, based on limitation of motion.  (2003) 
(effective prior to September 23, 2002).  In order to receive 
the next higher 40 percent rating, the evidence must show 
severe limitation of motion of the lumbar spine.  Under DC 
5292, severe limitation of motion warrants a 40 percent 
rating. (2002) (effective prior to September 23, 2002).  The 
word "severe" is not defined in the VA Schedule for Rating 
Disabilities.  

In evaluating the veteran's claim, the Board also must 
consider whether a higher disability evaluation is warranted 
on the basis of functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. §§ 4.40, 4.45, and 4.59; see DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Functional loss contemplates the 
inability of the body to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance, and must be manifested by 
adequate evidence of disabling pathology, especially when it 
is due to pain.  38 C.F.R. § 4.40.  A part that becomes 
painful on use must be regarded as seriously disabled.  Id.; 
see also DeLuca.  As regards the joints, factors to be 
evaluated include more movement than normal, weakened 
movement, excess fatigability, incoordination, and pain on 
movement.  38 C.F.R. § 4.45(f).  The intent of the schedule 
is to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59.

In February 2001 examination, flexion was to 80 degrees; 
extension was to 30 degrees; lateral flexion was to 20 
degrees; and rotation was to 30 degrees.  It also was noted 
that excessive amounts of activity or fatigue would limit the 
range of motion more than was measurable today.  A November 
2004 medical record also shows forward bending to 60 degrees 
with no pain; backward bending to 25 degrees with some pain; 
and side bending to 10 degrees with some pain as well as 
muscle spasm.  The evidence shows significant limitation in 
range of motion of the lumbar spine associated with pain and 
the examiner stated that excessive amounts of activity or 
fatigue would limit the range of motion and that the 
repetitive motion increased the pain, causing functional 
impact.    

Additionally, the Board observes that there were findings of 
limitation of forward bending in the standing position and 
loss of lateral motion, as well as advanced degenerative disc 
disease of the lumbar spine.  Under DC 5295, lumbosacral 
strain, a 40 percent is available for severe lumbosacral 
strain with listing of whole spine to opposite side, positive 
Goldthwait sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion. 38 C.F.R. § 4.71a, DC 5295 (2002).

Accordingly, the Board, in evaluating the veteran's claim 
considered whether a higher disability evaluation is 
warranted on the basis of functional loss due to weakness, 
fatigability, incoordination, or pain on movement, finds that 
the evidence more closely approximates a 40 percent 
evaluation based on either the finding of severe limitation 
of motion and/or severe lumbosacral strain under 38 C.F.R. 
§ 4.71a, DC 5292 or 5295 (2002) (effective prior to September 
23, 2002).  See 38 C.F.R. §§ 4.40, 4.45, and 4.59; see DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  

The Board observes that a 40 percent evaluation is the 
maximum evaluation under either DC 5292 and 5295.  Thus, the 
Board will consider whether the criteria for an evaluation in 
excess of 60 percent are warranted.

Although the evidence shows limitation of motion of the 
lumbar spine, there are no findings of complete bony fixation 
(ankylosis).  See 38 C.F.R. § 4.71a, DC's 5286, 5289 (2002) 
(effective prior to September 23, 2002).  DC 5285 also is not 
applicable, as the evidence does not show any residuals of 
fractures of the lumbar spine.  See 38 C.F.R. § 4.71a, DC 
5285 (2002) (effective prior to September 23, 2002).  

The evidence does not show severe intervertebral disc 
syndrome with recurring attacks and intermittent relief.  The 
veteran complained of periods of flare-ups about once a week, 
lasting all day in 2001; however, he was able to find relief 
by resting and decreasing his level of activity.  In November 
2004, he also stated that his back pain was not constant and 
ranged between a 2 and 7 out of 10.  Thus, an evaluation in 
excess of 40 percent under DC 5293 for pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, and little intermittent relief does not apply.  See 38 
C.F.R. § 4.71a, DC 5293 (2002) (effective prior to September 
23, 2002).



b)  Increased rating for the lumbosacral spine under the 
revised regulations effective September 23, 2002 and 
September 26, 2003

Having determined that a rating in excess of 40 percent 
evaluation is not warranted for the veteran's lumbar spine 
disorder under the criteria in effect prior to September 23, 
2002, the Board now turns to the criteria in effect as of 
that date to ascertain whether a rating above 40 percent is 
warranted under revised regulations, effective September 23, 
2002 to September 25, 2003 as well as those changes set forth 
September 26, 2003.  

The Board notes that the revised regulations in effect during 
this period allow for a consideration of an increased rating 
based on incapacitating episodes.  Incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months warrant a 40 percent 
disability evaluation.  Incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months warrant a 60 percent evaluation. 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).  For purposes of evaluations 
under 5293, an incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician. "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so. 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).  The Board notes that aside from 
changing DC 5293 to DC 5243, the criteria for rating 
intervertebral disc syndrome remained essentially unchanged 
after the September 26, 2003 amendment.  See DC 5293 (2002 & 
2003); DC 5243 (2005).

Here, forward flexion of the lumbar spine was to 60 degrees 
with no pain in November 2004.  There also are no findings of 
ankylosis.  Thus, as a whole, an evaluation in excess of 40 
percent under the revised formula for rating diseases and 
injuries of the spine is not warranted.  

Additionally, under the General Rating Formula for Diseases 
and Injuries of the Spine, unfavorable ankylosis of the 
entire thoracolumbar spine warrants a 50 percent disability 
rating.  Unfavorable ankylosis of the entire spine warrants a 
100 percent disability rating.  38 C.F.R. § 4.71a, DC's 5235 
- 5243 (2005).  The competent medical evidence does show 
findings of unfavorable ankylosis of the lumbar spine.  Thus, 
a higher evaluation under these DCs is not warranted. 
 
Moreover, the Board finds that a separate neurological 
rating, as allowed under the revised regulations, is not 
applicable in this case.  On the November 2004 spine 
examination, there was some sensory loss on the lateral 
aspect of the left foot, but on re-evaluation this did not 
appear to be definite.  Much of the problem appeared to be 
muscular in origin.  The November 2004 brain and spinal cord 
examination showed no definite evidence of significant 
neurological impairment, although the sensory examination was 
somewhat inconsistent.  As a whole, the examiner found that 
from a neurological standpoint, any disability suffered was 
strictly due to pain and not to any significant neurological 
dysfunction. 

An extra-schedular rating under 38 C.F.R. § 3.321(b) also is 
not warranted, as there is no evidence of marked interference 
with employment, or frequent periods of hospitalization.  As 
such, this case does not present such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards.  See 
38 C.F.R. § 3.321(b).

Under the circumstances in this case, the Board finds that 
the evidence more nearly approximates the criteria for a 40 
percent rating, but no higher.

ORDER

Entitlement to 40 percent evaluation, but no higher, for 
post-traumatic osteoarthritis of the lumbar spine with 
degenerative disc disease at L5-S1 is granted, subject to 
regulations governing payment of monetary benefits.


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


